UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1701



WARREN R. FOLLUM,

                Petitioner - Appellant,

          v.


COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



On Appeal from the United States Tax Court.    (Tax Ct. No. 7936-03L)


Submitted:   February 28, 2008                Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren R. Follum, Appellant Pro Se. Patricia McDonald Bowman, Sara
Ann Ketchum, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Warren R. Follum appeals from the tax court’s order

upholding the Commissioner’s collection activities with respect to

Follum’s tax liability for the 1990 through 1993 tax years.            We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the tax court.

See Follum v. Comm’r, IRS, Tax Ct. No. 7936-03L (U.S. Tax Ct. June

28, 2007).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -